ANN WALSH BRADLEY, J.
¶ 65. {dissenting). The question in this case is whether an award of double damages is mandatory, or whether it is within a circuit court's discretion.
¶ 66. I agree with the majority's conclusion that the statutory term "may" should not be interpreted to mean the mandatory "shall." I part ways with the majority, however, when it nevertheless concludes that the court has no discretion because the plain meaning of the statute makes the award of double damages mandatory.
¶ 67. The plain meaning of the statute mandates no such result. Rather than being supported by the plain language of the statute, the majority's interpretation instead rests upon a leap of logic.
¶ 68. After examining the language and the history of the statute, I agree with the circuit court and a unanimous court of appeals that the legislature intended circuit courts to exercise discretion in awarding double damages. Accordingly, I respectfully dissent.
I
¶ 69. Wisconsin Stat. § 26.21(1) provides as follows: "In addition to the [forfeiture] penalties provided in s. 26.20, . . . private owners, whose property is injured or destroyed by forest fires, may recover, in a civil *164action, double the amount of damages suffered, if the fires occurred through willfulness, malice or negligence." Here, the jury determined that the fire was the result of negligence.
¶ 70. In its examination of the statute, the majority concludes that the statutory term "may" should not be interpreted to mean "shall." Majority op., ¶ 36. It determines that the function of the phrase "may recover, in a civil action" is to permit the property owner to bring a civil action to recover double damages. Id., ¶ 38.
¶ 71. Nevertheless, the majority ultimately concludes that the statute mandates the award of double damages. Id., ¶ 39. It asserts that its interpretation is based on the "plain meaning" of the statute. Id., ¶ 43 n.10.
¶ 72. The majority's assertion about the statute's plain meaning is surprising. Both the circuit court and the court of appeals, in well-reasoned decisions analyzing the statutory text, concluded that double damages are not mandatory. Additionally, although Heritage Farms concludes, like the majority, that an award of double damages is mandatory, the statutory interpretation advanced by Heritage Farms does not resemble the interpretation settled upon by the majority. Id, ¶ 31.
¶ 73. The majority embraces its unique interpretation, proclaiming that it alone understands the plain meaning of the statute. If the meaning of the statute were so plain, one would expect that of the circuit court, the court of appeals, and Heritage Farms, at least one would have advanced the same interpretation as the majority.
¶ 74. In my estimation, the majority's interpretation is not based on the plain meaning of the statute at all. Rather, it is based upon a leap of logic. After *165determining that a property owner is permitted to recover double damages, the majority inexplicably leaps to the conclusion that the property owner is entitled to recover double damages as a matter of law. Id., ¶ 37.
¶ 75. Permitted does not mean entitled. Nothing in the plain language of the statute supports such a leap of logic.
II
¶ 76. Contrary to the majority, I conclude that the statute is ambiguous. It may be that the legislature intended that the award of double damage be mandatory — as the majority contends. However, it is equally likely that the legislature, in permitting the recovery of double damages, intended that the decision be left to the circuit court's discretion — as both the circuit court and the court of appeals concluded.
¶ 77. The history of the statute provides some useful clues. By comparing the history of Wis. Stat. § 26.21(1) (forest fires) to the history of a neighboring and closely related statute, Wis. Stat. § 26.09 (forest trespass), I conclude that the legislature did not intend to mandate double damages for damage to property caused by forest fires.
¶ 78. The text of what is now Wis. Stat. § 26.21 was originally enacted in 1905. § 18, ch. 264, Laws of 1905. That bill ushered in two parallel provisions, one addressing civil liability for forest fires, and another addressing civil liability for forest trespass. When these two provisions were created, they contained nearly identical language providing that private owners "may recover in a civil action double the amount of damages suffered."
¶ 79. When originally enacted in 1905, the provision addressing civil liability for forest fires provided as follows:
*166In addition to the penalties provided in [the previous section],... private owners, whose property is injured or destroyed by such fires, may recover, in a civil action, double the amount of damages suffered, if the fires occurred through wilfullness, malice or negligence ....
Wis. Stat. § 1494-58 (Supp. 1906) (emphasis added). With similar language, the provision addressing civil liability for forest trespass provided as follows:
In addition to the penalties provided in [the previous section] for wilful trespass on forest lands,. .. private owners upon whose lands the wilful trespass was committed, may recover in a civil action double the amount of damages suffered. . . .
Wis. Stat. § 1494-60 (Supp. 1906) (emphasis added). As with the current version of Wis. Stat. § 26.21(1), neither of the 1905 enactments explicitly mandated double damages.
¶ 80. In the 107 years that followed their original enactment, these two civil liability provisions took divergent paths. The provision regarding forest fires was renumbered as Wis. Stat. § 26.21(1), but otherwise, it remained largely unchanged.
¶ 81. By contrast, during that same time period, the provision regarding forest trespass was renumbered as Wis. Stat. § 26.09, and it underwent three significant substantive revisions. As a result of the amendments to Wis. Stat. § 26.09, multiple damages for some instances of forest trespass are now clearly mandated by the legislature.
¶ 82. As stated above, the original text of the forest trespass statute referenced the double damages penalty when it stated that a property owner "may recover in a civil action double the amount of damages *167suffered." In 1949, this text was repealed and recreated as follows:
Civil liability for unlawful cutting. In addition to the penalties provided in sections 26.04 and 26.05, any person unlawfully cutting forest products shall be liable to the owner... to the land on which the unlawful cutting was done, in a civil action, for double the amount of damages suffered. ...
Wis. Stat. § 26.09 (1949) (emphasis added).
¶ 83. Then, in 1981, the provision was again amended as follows:
Civil liability for unlawful cutting, removal and transport. In addition to the other penalties and costs, any person unlawfully cutting, removing or transporting raw forest products is liable to the owner ... to the land on which the unlawful cutting was done or from which it was removed, in a civil action, for double the amount of damages suffered. ...
Wis. Stat. § 26.09 (1981-82) (emphasis added).
¶ 84. Accordingly, in addressing civil liability for forest trespass, the legislature changed the language providing that private owners "may recover" double damages to mandatory language providing that a trespasser "shall be liable" for double damages. It then changed the language again to mandate that the trespasser "is liable" for double damages. The statutory history of § 26.09 evinces the legislature's clear intent to mandate double damages for unlawful cutting and removal of forest products.
¶ 85. When the legislature changed the language of Wis. Stat. § 26.09 to mandate double damages for forest trespass, it did not make any parallel changes to the forest fire statute, Wis. Stat. § 26.21(1). The fact that the legislature chose to significantly amend Wis. *168Stat. § 26.09 (forest trespass) and, at the same time, declined to make the analogous amendments to the neighboring Wis. Stat. § 26.21(1) (forest fires) signals that the legislature intended that these provisions be treated differently.
¶ 86. The last significant substantive revision to the forest trespass statute occurred in 1999, when the legislature again repealed and recreated § 26.09. 1999 Wis. Act 190, § 15. In relevant part, the amendments provided that "an owner of raw forest products that were harvested without the consent of the owner may bring a civil action against the person who harvested the raw forest products to recover the damages caused by the harvesting." Wis. Stat. § 26.09(2)(a). As amended, § 26.09(3)(a) provides that "[a] person against whom an action is brought... is liable for the applicable damages under par. (b)...." (Emphasis added.) Paragraph (b) provides for single, double, or quadruple damages, depending upon the culpability of the tortfeasor.1
*169¶ 87. The 1999 revision to the forest trespass statute underscores the legislative intent that multiple damages for forest trespass are, in some instances, mandatory. Again, no analogous changes were made to the forest fire statute.
¶ 88. The majority suggests that the legislature's manifest imposition of multiple damages for some instances of forest trespass must signal an intent to likewise mandate double damages for forest fires. Majority op., ¶ 42. I reach the opposite conclusion.
¶ 89. The fact that the legislature clearly imposed multiple damages for some instances of forest trespass indicates that the legislature knows how to use language imposing multiple damages when it wants to do so. Under these circumstances, the legislature's failure to amend the forest fire statute, Wis. Stat. § 26.21(1), by adding clear language mandating double damages signals its intent. The legislature did not intend that the award of double damages be mandatory. Rather, the decision of whether the facts of a particular case warrant the award of double damages under Wis. Stat. § 26.21(1) is left to the sound discretion of the circuit court.
¶ 90. Accordingly, I respectfully dissent.

 (2) (a) In addition to any other enforcement action that may be taken ... an owner of raw forest products that were harvested without the consent of the owner may bring a civil action against the person who harvested the raw forest products to recover the damages cause by the harvesting. . . .
(3)(a) A person against whom an action is brought as provided in sub. (2) is liable for the applicable damages under par. (b) or (c),. . .
(b)l. A court shall award damages that equal the stumpage value of the raw forest products harvested if the person harvesting the raw forest products or the person giving consent for the harvesting reasonably relied upon a recorded survey . . .
2. A court shall award damages that are equal to 2 times the stumpage value of the raw forest products harvested if a recorded survey was not relied upon as specified in subd. 1. hut the person harvesting the raw forest products took reasonable precautions in identifying harvesting boundaries.
*1693. A court shall award damages that are equal to 4 times the stumpage value or 2 times the fair market value of the raw forest products harvested, whichever is greater, if a recorded survey was not relied upon as provided in subd. 1. and the person harvesting the raw forest products did not take reasonable precautions in identifying the harvesting boundaries.